DLD-268                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-1624
                                       ___________

                                  JULIA ANN CALIPO,
                                              Appellant

                                             v.


           ERIE COUNTY OFFICE OF CHILDREN & YOUTH SERVICES
                   ____________________________________

                    On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 1-19-cv-00014)
                    District Judge: Honorable Susan Paradise Baxter
                      ____________________________________

       Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B) or
         Summary Action Pursuant to Third Circuit L.A.R. 27.4 and I.O.P. 10.6
                                   August 29, 2019
        Before: JORDAN, GREENAWAY, Jr., and NYGAARD, Circuit Judges

                           (Opinion filed: September 12, 2019)
                                       __________

                                        OPINION*
                                       __________
PER CURIAM

       Julia Ann Calipo appeals from an order of the United States District Court for the

Western District of Pennsylvania, which dismissed as frivolous her complaint concerning


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
involuntary termination of her parental rights. We will affirm in part, vacate in part, and

remand for further proceedings.

                                             I.

       This lawsuit is related to a Pennsylvania state-court proceeding that resulted in the

termination of Calipo’s parental rights regarding her daughter, who was referred to in the

state-court action as V.R.C. The Superior Court of Pennsylvania affirmed that ruling,

and the Pennsylvania Supreme Court denied Calipo’s petition for allowance of appeal.

About six months after the Pennsylvania Supreme Court’s ruling, Calipo filed pro se in

the District Court a document that she titled “Nunc Pro Tunc Allowance of Appeal,”

which the Court considered as a complaint. She named the Office of Children and Youth

services of Erie County (“OCY”) as a “respondent.”

       The complaint did not set forth any discrete causes of action, but her claims appear

to be of three kinds. First, she alleged that the state-court proceeding was wrongly

decided for a number of reasons. Second, she alleged that various people committed

misconduct before and during her termination proceeding, including by submitting

fabricated, false, or perjured evidence, and that all the actors named in her complaint

conspired to deprive her of her parental rights. Finally, she included allegations

suggesting that her procedural due process rights were violated when she was excluded

from hearings and not allowed to speak. For relief, Calipo requested that the Court

“restore full custody and control of minor child V.R.C. age 3, to the Mother J.A.C.”

       The assigned Magistrate Judge entered a Report and Recommendation,

recommending that the complaint be dismissed as frivolous under 28 U.S.C. § 1915(e),

                                             2
determining that Calipo’s claims were barred by the Rooker-Feldman doctrine,1 Younger

abstention principles,2 and the Eleventh Amendment to the United States Constitution.

Calipo filed a motion for reconsideration, which clarified that the state court proceedings

had concluded. The Magistrate Judge then entered an order agreeing that the Younger

abstention doctrine did not apply but reaffirming the remainder of the Report and

Recommendation.

         Calipo filed objections to the Report and Recommendation, arguing that her

motion for reconsideration was meant to amend her complaint to add as a defendant

“Lana Rees in her Official Capacity as Executive Director of Erie County Office of

Children and Youth Services,” and arguing that the complaint was thus “exempt from the

Rooker-Feldman doctrine.” The District Court rejected that argument, adopted the

Magistrate Judge’s recommendation, and dismissed the complaint as frivolous under 28

U.S.C. § 1915(e). Calipo timely appealed.

                                              II.

         We agree that Calipo’s complaint is barred in large part by the Rooker-Feldman

doctrine. The Rooker-Feldman doctrine is a narrow one that deprives federal courts of

subject matter jurisdiction only when “(1) the federal plaintiff lost in state court; (2) the

plaintiff ‘complain[s] of injuries caused by the [the] state-court’s judgments’; (3) those



1
 The Rooker-Feldman doctrine refers to principles set forth by the Supreme Court in
Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923), and District of Columbia Court of
Appeals v. Feldman, 460 U.S. 462 (1993).
2
    See Younger v. Harris, 401 U.S. 37, 43-44 (1971).
                                               3
judgments were rendered before the federal suit was filed; and (4) the plaintiff is inviting

the district court to review and reject the state judgments.” Great W. Mining & Mineral

Co., 615 F.3d 159, 166 (3d Cir. 2010) (quoting Exxon Mobil Corp. v. Saudi Basic Indus.

Corp., 544 U.S. 280, 284 (2005)).

       All of these prerequisites are satisfied to the extent that Calipo complains of the

loss of her parental rights. Calipo lost her parental rights in state court before filing her

federal suit, and her alleged injuries in this regard flow from the state-court judgment.

See id. at 166-67. Restoring Calipo’s parental rights also would require the District Court

to invalidate the state-court’s judgment.3

       Rooker-Feldman’s elements, however, are not satisfied to the extent that Calipo

raises independent claims regarding due process violations and alleged misconduct in

connection with the termination of her parental rights. See B.S. v. Somerset County, 704

F.3d 250, 260 (3d Cir. 2013); Great W. Mining & Mineral Co., 615 F.3d at 171-73.

Although her allegations in this regard are not models of clarity, Calipo’s complaint can

be liberally construed to allege, inter alia, that certain actors conspired to deprive her of

due process by submitting fraudulent or misleading evidence and by failing to allow her

to participate in the hearing process. The Rooker-Feldman doctrine does not bar those




3
 Indeed, Calipo titled her complaint as an “appeal.” But the only way she could obtain
appellate review of the Pennsylvania Supreme Court’s decision was to file a petition for a
writ of certiorari with the United States Supreme Court. See Exxon Mobil Corp., 544
U.S. at 291-92; 28 U.S.C. § 1257.

                                               4
claims, as the alleged injuries do not flow from the state-court’s judgment. See B.S., 704

F.3d at 260; Great W. Mining & Mineral Co., 615 F.3d at 171-73.

       And while immunity doctrines may bar Calipo from receiving relief with regard to

a number of people mentioned in her complaint,4 it is perhaps possible that with

amendment she can state a claim upon which relief could be granted. See, e.g., B.S., 704

F.3d at 275-76; see also Phillips v. County of Allegheny, 515 F.3d 224, 245-46 (3d Cir.

2008) (noting that a court generally should give leave to amend before a dismissal on the

merits).

       We acknowledge that Calipo’s claims are largely conclusory and may suffer from

other defects as well. Given the importance of the rights potentially at issue and Calipo’s

pro se status, however, we believe that further consideration is warranted. Thus, we will

vacate the District Court’s order of dismissal to the extent that it dismissed Calipo’s

claims regarding alleged misconduct occurring before the termination of her parental

rights and alleged procedural due process violations, and we will remand for the District

Court to consider those claims after allowing amendment.



4
  As noted, Calipo named only the Erie County Office of Children and Youth Services as
a defendant (and then tried to name Rees as a defendant), but she mentioned numerous
actors in her complaint, including the state court judge, the attorney who represented her,
and OCY caseworkers and supervisors. The state court judge would be absolutely
immune from suit for judicial acts in the performance of his duties, see
Capogrosso v. The Supreme Court of New Jersey, 588 F.3d 180, 184 (3d Cir. 2009)), and
the OCY workers would be absolutely immune for actions “when the employee in
question “formulat[ed] and present[ed] . . . recommendations to the court” with respect to
a child’s custody determination, even if those recommendations [were] made outside the
context of a dependency proceeding.” B.S., 704 F.3d at 265.

                                              5
       We reiterate that we are affirming the District Court’s dismissal of the amended

complaint to the extent that Calipo seeks relief from the termination of her parental

rights. Calipo is advised that the District Court, as part of this proceeding, cannot restore

her parental rights or award her damages based solely on the loss of those rights.

                                             III.

       For these reasons, we will affirm in part and vacate in part the judgment of the

District Court and will remand for further proceedings. Calipo’s “Motion for Waiver or

Stay of Fees and for Amendment of Defendant” is denied.5




5
 As the Clerk informed Calipo, pursuant to Rule 12(a) of the Federal Rules of Appellate
Procedure, “the circuit clerk must docket the appeal under the title of the district-court
action.” And we do not have discretion to waive the appellate fees.
                                              6